Citation Nr: 1433271	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  10-25 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas



THE ISSUES

1. Entitlement to service connection for a lumbar spine disorder.

2. Entitlement to service connection for a cervical spine disorder.

3. Entitlement to service connection for degenerative bone disease claimed as osteoporosis.

4. Entitlement to service connection for a disability manifested by numbness of the legs, to include claimed as due to a service-connected disability.

5. Entitlement to service connection for an innocently acquired psychiatric disorder, to include claimed as due to a service-connected disability. 





ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to July 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the RO.

The Board notes that, in June 2010, the Veteran also expressed disagreement with the RO's decision regarding the issues of service connection for a pelvis strain and a left hip disorder. A Statement of the Case (SOC) regarding those issues was issued in February 2014; however, the Veteran did not perfect her appeal regarding those issues. Accordingly, they are not currently before the Board on appeal. 38 C.F.R. §§ 20.200, 20.202, 20.302.

Additionally, the Board is aware that the Veteran was previously represented by Robert Alex Bass, Attorney. In December 2012, she notified the RO that Mr. Bass no longer represented her with regard to her appeal. The Board recognizes this change in representation.

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on her part.


REMAND

With regard to the claimed lumbar spine disorder, the Veteran was afforded a VA examination in April 2012. Degenerative joint disease (DJD) of the lumbar spine was diagnosed. In a July 2012 addendum, the examiner indicated "the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness."

The examiner noted service treatment records that documented complaints of right foot pain and left hip pain. The examiner also observed a May 1980 service treatment record which documented that the Veteran had irregular shaped sacroiliac (SI) joints and stated that irregular shaped SI joints would be congenital. 

The examiner found that the July 1980 separation examination was negative for any back (hip or foot) problems. The examiner also noted that records relating to current back problems began about 20 years later. Thus, the examiner concluded that there was no nexus between the current problems with her back (or hips) and the complaint of left hip pain during service. 

The Board finds this examination is inadequate. To the extent that the examiner opined that the claimed lumbar spine disorder was not directly related to service, the supporting rationale is deficient.

In addition, to the extent that the examiner finds that the documented in-service SI joints disorder is congenital, the Board points out that, while congenital or developmental abnormalities are not considered 'diseases or injuries' within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes, service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury. See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990);Carpenter v. Brown , 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)).

In this regard, the supporting rationale is also deficient. The examiner does not adequately explain whether the current DJD of the lumbar spine is a disability that onset as the result of aggravation of the "congenital" SI joints disorder by a superimposed disease or injury (i.e., was the congenital SI joints disorder aggravated by an in-service injury resulting in the current DJD of the lumbar spine?). 

Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Hence, a remand is required to obtain a more thorough examination.

As to her other claims, the Veteran generally asserts that she has current cervical spine disorder, degenerative bone disease, innocently acquired psychiatric and neurological disorders of the lower extremities that are due to disease or injury sustained in service (or was otherwise caused or aggravated by a service-connected disability).

Subsequent to service, the Veteran complained of and received treatment for a cervical spine disorder, osteopenia (osteoporosis), innocently acquired psychiatric disorder and radiculopathy in the lower extremities. 

To date, the Veteran has not been afforded a VA examination that addresses the likely etiology of any of these claimed disorders. 

Under the circumstances, the Board finds such examinations are warranted as to these Veteran's claims of service connection. See McLendon v. Nicholson, 20 Vet.App. 79, 83 (2006); Hyder v. Derwinski, 1 Vet.App. 221 (1991); Green v. Derwinski, 1 Vet.App. 121, 124 (1991). 

Additionally, any outstanding treatment records should be obtained for review.
 
Accordingly, the case is REMANDED for the following action:

1. The AOJ should take appropriate steps to contact the Veteran in order to obtain copies of any outstanding treatment records referable to the claimed lumbar spine disorder, cervical spine condition, degenerative bone disease, innocently acquired psychiatric disorder and lower extremity neurological disorder and associate them with the record.  

The Veteran also should be notified that she may submit medical evidence or treatment records in support of her claims

2. The AOJ also should have the Veteran scheduled for a VA spine examination to determine the nature and likely etiology of the claimed lumbar spine disorder and cervical spine disorder. 

The claims file should be made available to the examiner for review prior to examination. 

All indicated tests and studies should be performed and clinical findings should be reported in detail. A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. 

After reviewing the entire record, the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or better) any current lumbar spine or cervical spine disability had its clinical onset during the Veteran's period of service or otherwise was due to an injury or other event or incident of her period of active service

Regarding the claimed current lumbar spine disorder, the examiner must specifically address whether the congenital sacroiliac joints disorder (irregular shaped sacroiliac joints) (documented in a May 1980 service treatment record) was aggravated by an in-service injury resulting in the current lumbar spine disorder.  

The examination report must include complete rationale for all opinions and conclusions reached.

3. The AOJ also should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed degenerative bone disease. 

The claims file should be made available to the examiner for review prior to examination. 

All indicated tests and studies should be performed and clinical findings should be reported in detail. A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. 

After reviewing the entire record, the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or better) any current disability manifested by degenerative bone disease to include osteoporosis had its clinical onset during service or was due to an injury or other event or incident of her period of active service or otherwise was caused or aggravated by a service-connected disability.  

If aggravation of the numbness of the legs (neurological disorder of the lower extremities) by a service-connected disability is shown, the examiner should objectively quantify the degree of aggravation beyond the level of impairment had no aggravation occurred.  

The examination report must include complete rationale for all opinions and conclusions reached.

4. The AOJ also should have the Veteran scheduled for a VA neurological examination to determine the nature and likely etiology of the claimed numbness of the legs. 

The claims file should be made available to the examiner for review prior to examination. 

All indicated tests and studies should be performed and clinical findings should be reported in detail. A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. 

After reviewing the entire record, the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or better) the disability manifested by numbness of the legs (neurological disorder of the lower extremities) had its clinical onset during service or due to an injury or other event or incident of her period service or otherwise was caused or aggravated by a service-connected disability? 

If aggravation of the numbness of the legs (neurological disorder of the lower extremities) by a service-connected disability is shown, the examiner should objectively quantify the degree of aggravation beyond the level of impairment had no aggravation occurred.  

The examination report must include complete rationale for all opinions and conclusions reached.

5. The AOJ also should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed psychiatric disorder. 

The claims file should be made available to the psychologist or psychiatrist for review prior to examination. 

All indicated tests and studies should be performed and clinical findings should be reported in detail. A comprehensive psychological history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. 

After reviewing the entire record, the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or better) that any current acquired psychiatric disability had its clinical onset during service or otherwise was caused or aggravated by a service-connected disability? 

If aggravation of the acquired psychiatric disorder by a service-connected disability is shown, the psychologist or psychiatrist should objectively quantify the degree of aggravation beyond the level of impairment had no aggravation occurred.  

The examination report must include complete rationale for all opinions and conclusions reached.

6. After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, as indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



